DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 16-18, in the reply filed on 07-14-2021 is acknowledged.
Claims 10-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07-14-2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  Lines 2-3 recite “a gravity bending mould with a frame-shaped support surface and is suitable for transferring the glass pane…”.  It appears that a relative pronoun such as --which-- should be inserted before “is suitable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the direction from the first contact line to the pressing line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There are many ways to get from one line to another line, e.g., perpendicular from the first line, perpendicular to the second line, at a large angle from the first line, etc., and such a direction has not been previously defined.  
Claim 5 recites the limitation "the contact surfaces of the lower and upper press-bending molds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites a “contact surface” of the lower press-bending mold, it does not define a contact surface of the upper press-bending mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 5-7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claasen ‘952 (US 5,669,952) in view of Kostic ‘420 (US 2,943,420).
Regarding claim 1, Claasen ‘952 teaches:
a lower press-bending mold with a frame-shaped contact surface (ring or outline mold 38/438 and contact surface 42/442/54)
the lower-press bending mold suitable for reshaping a glass pane by pressing ()
a side edge of the glass pane rests on the contact surface along a contact line (Figures)
an upper press-bending mold arranged opposite the contact surface (upper mold 50/450/550; column 3, lines 13-15; Figs. 2-5), wherein the lower press-bending mold and the upper press-bending mold are suitable for reshaping a glass pane situated therebetween by pressing (column 3, lines 30-36 and 55-61; column 8, lines 29-33).
Claasen ‘952 is silent regarding during pressing, the contact line migrating from a first contact line all the way to a pressing line and regarding the contact surface between the first contact line and the pressing line being convexly curved.  In analogous art of glass shaping, Kostic ‘420 suggests that when forming a glass pane to have an upwardly concave curvature, a contact line of an edge of the glass pane migrates from a first contact line all the way to a pressing line because of the change of shape of the glass pane, and that a contact surface of a lower shaping mold between the first contact line and the pressing line should be convexly curved (convex plates 25) for the benefit of reducing mars or mold marks caused by contact of the glass with the contact surface and preventing trapping of dirt and foreign material between the glass and the contact surface that can cause imperfections in the glass (column 1, lines 36-41; column 2, lines 66-70; column 3, lines 22-35; column 3, line 66-column 4, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claims 2 and 16, Claasen ‘952 is silent regarding a clearance angle between the contact surface and the glass pane at the pressing line.  However Claasen ‘952 illustrates that a clearance angle is present and may be altered depending upon the configuration of the upper press-bending mold, the desired curvature, and the point in the pressing process at which a pressing line is defined (see shape at 61/561 to shape at 80/580 in Figs. 3/5, with clearance angle relative to shaping rail 42/542; also sheet G with clearance angle relative to shaping rail 442 in Fig. 4; column 3, lines 18-36 and 55-61; column 5, lines 10-21; column 6, lines 4-12; column 6, line 56-column 7, line 9; column 7, lines 24-38 and 55-58; column 8, lines 16-18 and 29-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Claasen ‘952 by selecting a clearance angle between the contact surface and a glass pane being worked upon by the apparatus at the pressing line for a selected configuration of the upper press-bending mold, for a desired curvature, and at a selected point in the pressing process, as suggested by Claasen ‘952.
Further, Kostic ‘420 suggests that a contact angle greater than 0° (which encompasses the claimed ranges) should be maintained between the contact surface of a glass pane and the pressing line for the benefit of reducing mars or mold marks caused by contact of the glass with the contact surface and preventing trapping of dirt and foreign material between the glass and the contact surface that can cause imperfections in the glass (column 1, lines 36-41; column 2, lines 66-70; column 3, lines 22-35; column 3, line 66-column 4, line 10).  Thus it would have 
Regarding claims 3 and 17, Claasen ‘952 and Kostic ‘420 are silent regarding a radius of curvature of the curved contact surface.  However Kostic ‘420 suggests that the curvature should be sufficient to maintain a tangential relationship of the edge of the glass sheet to the contact surface for the benefit of reducing mars or mold marks caused by contact of the glass with the contact surface and preventing trapping of dirt and foreign material between the glass and the contact surface that can cause imperfections in the glass (column 1, lines 36-41; column 2, lines 66-70; column 3, lines 22-35; column 3, line 66-column 4, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Claasen ‘952 and Kostic ‘420 by selecting a radius of curvature of the curved contact surface that maintains a tangential relationship of the edge of the glass sheet to the contact surface for the benefit of reducing mars or mold marks caused by contact of the glass with the contact surface and preventing trapping of dirt and foreign material between the glass and the contact surface that can cause imperfections in the glass, as suggested by Kostic ‘420.
Regarding claim 5, Claasen ‘952 teaches that a fabric covering on the contact surface is optional (column 3, lines 15-16), and does not suggest or require a fabric covering on the contact surface of the lower press-bending mold.
Regarding claims 6 and 18, Claasen ‘952 is silent regarding a distance between the first contact line and the pressing line. Kostic ‘420 suggests that there is a distance between the first contact line and the pressing line, as described above.  It would have been obvious to one of 
Regarding claim 7, Claasen ‘952 further teaches that the upper press-bending mold has a full-surface active surface (column 3, lines 30-36 and 55-61; column 8, lines 16-18 and 29-33; Figs. 2-4).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claasen ‘952 (US 5,669,952) and Kostic ‘420 (US 2,943,420) in view of Fukami ‘290 (US 2010/023690 A1).
Regarding claim 8, Claasen ‘952 is silent regarding a gravity bending mold.  In analogous art of glass pressing, Fukami ‘290 suggests a gravity bending mold with a frame-shaped support surface (inner mold 230) and which is suitable for transferring the glass pane from the gravity bending mold to a lower press-bending mold (outer mold 240) by vertical displacement of the gravity bending mold and the lower press-bending mold relative to one another for the benefit of aiding positioning of the glass on the lower press-bending mold and improving forming accuracy (¶ [0108]-[0111]).  It would have been obvious to modify the teachings of Claasen ‘952 and Kostic ‘420 by providing a gravity bending mold with a frame-shaped support surface and which is suitable for transferring the glass pane from the gravity bending mold to the lower press-bending mold by vertical displacement of the gravity bending mold and the lower press-bending mold relative to one another, as suggested by Fukami ‘290, .

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Kostic ‘420, which suggests that the supporting surface may be convexly curved. There is no teaching or suggestion to further make a radius of curvature of the curved contact surface increase, at least in sections, in a direction from the first contact lien to the pressing line.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not fairly teach or suggest a gravity bending mold having a support surface of the claimed configuration.  
JP 2000-327354 A (Maeda) describes a frame for a glass pane having an essentially planar and horizontal outer region and an inclined inner region.  However there is no teaching or suggestion to modify the support surface to have a convexly curved inner region that is more strongly curved than the central region.  Also, the frame of Maeda is utilized as a press-molding and cooling frame, and not as a gravity bending mold suitable for transferring a glass pane to a further lower press-bending mold. 
WO 02/30838 A1 (Hummel) describes a frame for a glass pane having an essentially planar and horizontal outer region, an inclined planar central region, and an inclined planar inner .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP H08-295522 A illustrates an edge of a glass plate migrating along a contact surface during press-molding (e.g., Figs. 1, 5, 6, 14).
Le Corre ’14 (Le Corre et al. Glass sagging simulation with improved calculation of radiative heat transfer by the optimized reciprocity Monte Carlo method. International Journal of Heat and Mass Transfer 70 (2014) 215-223.) illustrates that a contact line between a glass pane and a contact surface migrates with increasing curvature of the glass pane (Figs. 1, 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIN SNELTING/Primary Examiner, Art Unit 1741